department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil legend state dear contact person identification_number telephone number employer_identification_number we have considered your letter of date requesting a ruling on the proposed transactions described below and their tax consequences on your federal_income_tax exemption under sec_501 of the internal_revenue_code facts you are organized as a not-for-profit corporation under the laws of state for the purpose of installing and maintaining a telephone system exchange and lines for the mutual benefit of your members you represent that you are a rural telephone cooperative and are described in sec_501 of the code using digital subscriber line dsl technology you have begun to offer internet and television services to your members over the same copper wire that is used to provide telephone services rulings requested internet service is an activity of a like organization as described by sec_501 of the code television service tv is an activity of a like organization as described by sec_501 of the code providing internet and tv services on a cooperative basis would not jeopardize your exemption under sec_501 of the code your compliance with the annual percent member income test prescribed by the statute for income_tax exemption will be computed based on all approved like organization activities in the aggregate not each separate function law sec_501 of the code provides for the exemption from federal_income_tax of benevolent_life_insurance_associations of a purely local character mutual_ditch_or_irrigation_companies mutual_or_cooperative_telephone_companies or like organizations but only if percent or more of the income consists of amounts collected from members for the sole purpose of meeting losses_and_expenses revrul_83_170 1983_2_cb_97 describes a cooperative organization formed to provide cable television service to its members the revenue_ruling states that the term like organization as used in sec_501 of the code is applicable to those mutual or cooperative organizations that are engaged in activities similar in nature to a public utility-type of service the ruling finds that cable television service is a public utility-type service provided that percent or more of the cooperative’s income consists of amounts collected from members for the sole purpose of meeting losses_and_expenses the ruling concludes that the organization qualifies for exemption from federal_income_tax as a like organization within the meaning of sec_501 revrul_72_36 1972_1_cb_151 describes certain requirements that cooperative companies must meet to be exempt under sec_501 of the code those include the requirement that the rights and interests of the members in the savings of the organization be determined in proportion to their business with the organization the interests of members in the savings of the organization may be determined in proportion to either the value or the quantity of the services purchased from the organization to maintain its mutual or cooperative character an organization must keep such records as are necessary to determine at any time each member’s rights and interests in the assets of the organization in 44_tc_305 acq 1966_1_cb_3 the court held that an organization must meet certain common_law requirements in order to be a cooperative these common_law requirements include democratic control of the organization by members the organization operates at cost for the benefit of members and the contributors of capital to the organization do not control or receive most of the pecuniary benefits of the organization’s operations ie subordination of capital analysis organizations exempt under sec_501 include telephone cooperatives providing telephone services to their members if an activity in question is not telephone services its activity must be similar to or like those activities described in sec_501 in revrul_57_240 the service concludes that an organization that provides and maintains a two-way radio system is a like organization for purposes of sec_501 because it has a purpose similar to that of a mutual telephone company allowing members and patrons to communicate with other people in the situation here the internet telecommunication services via digital subscriber line dsl technology will allow your members to communicate with others sending and receiving messages through telephone lines organization described in revrul_57_240 was held to be exempt under sec_501 of the code hence this service is an activity described within the meaning of sec_501 it serves the same purpose for which the in revrul_83_170 supra the service holds that a cooperative that provides cable television to its members may qualify for exemption from federal_income_tax as a like organization under sec_501 of the code in the situation here providing television services via dsl technology is similar to cable television service consequently this service like the activity described in revrul_83_170 is an activity described within the meaning of sec_501 in order to qualify for exemption under sec_501 an organization must satisfy certain cooperative principles one main cooperative principle is that a cooperative must operate at cost - the excess of earnings and losses is returned to each patron in direct proportion to his or her patronage see 44_tc_305 and revrul_72_36 supra hence to accomplish this requirement a cooperative that operates several types of services must at all times keep its cooperative earnings and losses separate from each service so as to ensure that earnings and losses from a particular service be allocated properly to each patron member a cooperative nevertheless may combine two or more services into one or more units for purposes of allocation of earnings and losses patrons of a particular service may be grouped with patrons of another particular service into one allocation unit provided that the following criteria are satisfied many patrons of one service are also patrons of the other services within the allocation unit the cooperative’s articles of incorporation bylaws or agreements must provide details on the composition of all allocation units and how earnings and losses are to be allocated within each allocation unit members of the allocation unit are informed of the risk sharing engendered by combining different types of services into one allocation unit a majority of the members of that allocation unit agrees to the grouping and such agreement should be affirmed by a periodic vote these criteria are intended to ensure that in establishing allocation units or service divisions a cooperative does not divert a substantial amount of earnings from one group of patrons to another in the situation here you plan to offer internet and television services in conjunction with telephone services as indicated in the previous paragraph each line of services must have separate patronage allocations for gains and losses all criteria discussed in the previous paragraph must be satisfied in order for a cooperative to meet the basic cooperative operating principles exemption under sec_501 also requires a cooperative to satisfy the percent member income test in calculating the percent member income test a cooperative must combine income derived from all sources to calculate whether percent of this income is derived from members see sec_501 of the code hence in each taxable_year you must combine income derived from the provision of all services telephone internet and television services and other sources to determine whether you satisfy the percent member income test accordingly based on the foregoing and solely on the facts as represented above and in the administrative file and assuming that there will be no material_change of the facts we rule as follows providing internet service on a cooperative basis is a like organization activity as described by sec_501 of the code providing tv service on a cooperative basis is a like organization activity as described by sec_501 of the code providing internet and tv services on a cooperative basis would not jeopardize your exemption under sec_501 of the code your annual percent member income test prescribed by the statute for income_tax exemption will be computed based on all approved like organization activities in the aggregate not each separate function this ruling is based on the facts as they were presented and on the understanding that there will be no material changes this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described a copy of this letter should be kept in your permanent records this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely manager exempt_organizations technical group enclosure notice
